Title: To Thomas Jefferson from Benjamin Hawkins, 26 March 1792
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Sir
            Senate Chamber 26 march 1792
          
          I have sent the messenger of the Senate to you for 1st. vol. Of Ramsays history of S. Carolina. I shall return it to-morrow.
          I had a conversation with Genl. Dickinson, on the subject I mentioned  to you yesterday. He expects this evening to be in company with Hammond and Bond and he will speak very freely to them, as from himself, and let me know the result to-morrow. On his present standing he expects they will as they have done, begin the conversation on their part. You know his candid mode of expressing himself and on this occasion it is extremely proper. He will ask H. or B. whether there has been an explicit declaration on the part of his Court through you to the President of their disposition to carry the treaty into effect. And if there has not what right can he have to expect any benefit will result from his visit to this Country.—Yours sincerely,
          
            Benjamin Hawkins
          
        